Citation Nr: 0417633	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  95-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for pain of multiple 
joints, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1994.  His decorations and awards include the Combat 
Action Ribbon, the Southwest Asia Service Medal with two 
stars, and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky.

The claims file was transferred from that RO to the Muskogee, 
Oklahoma RO.

In January 2002, after adjudicating other claims then pending 
on appeal, the Board remanded the remaining claims to the RO 
for the purpose of developing additional evidence.  The case 
was returned to the Board, which in March 2003 directed that 
further development of evidence be accomplished by its 
Evidence Development Unit (EDU), which it had established in 
2002 pursuant to a revised regulation.  

Thereafter, VA determined as a matter of policy and in light 
of a judicial decision invalidating the revised regulation on 
the ground that initial review by the Board of newly 
developed evidence authorized there violated the right of 
claimants to "one review on appeal to the Secretary" that 
all development of evidence would be performed by first-tier 
adjudicators in the Veterans Benefits Administration.  

In July 2003 the Board remanded the claims to the RO for 
further adjudicative action to include the new evidence that 
had been developed by the EDU.

The issues of entitlement to service connection for headaches 
to include as due to an undiagnosed illness, for pain of 
multiple joints to include as due to an undiagnosed illness, 
and for a low back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

2.  By his own account in written statements and to medical 
care providers who have examined him, the veteran has had 
shortness of breath accompanied by tightness in his chest and 
fatigue, particularly with exertion.

3.  Service medical records and VA examination reports show 
that these respiratory symptoms were confirmed after 
objective evaluation of the veteran by medical care 
providers.

4.  Diagnostic impressions citing shortness of breath and/or 
other symptoms of respiratory illness are stated in service 
medical records and VA examination reports, but a clinical 
diagnosis is not ascribed in these reports to the respiratory 
symptom or symptoms in concern.

5.  The record contains no affirmative proof that the veteran 
did not incur an undiagnosed illness manifested by shortness 
of breath and related symptoms while on active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or that his respiratory condition was caused by his own 
misconduct or a supervening event occurring between the 
completion of his Persian Gulf War service and the onset of 
that condition.




CONCLUSION OF LAW

The respiratory disorder currently exhibited by the veteran 
represents an undiagnosed illness attributable to his service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  His Certificate 
of Discharge from Active Duty reflects that his decorations 
and awards include the Southwest Asia Service Medal with two 
stars and the Kuwait Liberation Medal.  

In the VA Form 21-526, Application for Compensation, that he 
filed in this matter in February 1994, the veteran asserted 
that he suffered from "breathing problems" that had begun 
in approximately 1993.  In written statements that he has 
submitted while prosecuting his claim for compensation, he 
has maintained that he began to have symptoms of respiratory 
illness approximately two years after he returned from Saudi 
Arabia.  The veteran has said that his service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War took place from August 1990 through March 1991.

There are no service medical records showing that while in 
the Southwest Asia Theater of Operations, he complained of, 
or was found by health care providers to have, symptoms 
referable to a respiratory disorder.  However, a service 
medical record prepared at Camp Pendleton, California in May 
1991 states:

...MEMBER WAS EXPOSED TO HAZARDOUS MATERIAL 
IN THE KUWAIT/SAUDI THEATER OF SUPPORT OF 
OPERATION DESERT SHIELD/DESERT STORM 
BETWEEN 25 FEB 91-29 MAR 91.  MEMBER WAS 
EXPOSED TO SIGNIFICANT LEVELS OF SULFUR 
DIOXIDE AND HYDROGEN SULFIDE GAS ...DUE TO 
OILWELL FIRES.  THIS EXPOSURE MAY BE OF 
CLINICAL SIGNIFICANCE SHOULD THE MEMBER 
DEVELOP ANY RESPIRATORY ILLNESSES.  THE 
POTENTIAL HAZARDS OF THE ABOVE TOXINS 
WERE EXPLAINED TO THE MEMBER....LAB TESTS, 
PULMONARY FUNCTION TESTS, AND X-RAYS WERE 
NOT AVAILABLE DUE TO COMBAT RESTRICTIONS.

Service medical records dated in 1993 show that the veteran 
received medical attention on more than one occasion for 
breathing problems.  These service medical records show that 
he regularly complained that he had breathing problems 
accompanied by tightness in his chest and fatigue.  An August 
993 clinical note states an assessment of "DOE [dyspnea on 
exertion] ?"  A September 1993 note indicates that cardiac 
and pulmonary exercise studies that the veteran underwent at 
that time were "[n]ormal...for a trained athlete."  The 
report concerning pulmonary function tests that the veteran 
underwent in September 1993 indicates that spirometry and 
lung volumes were "[n]ormal."  

A November 1993 clinical note reflects that the veteran 
reported that he had shortness of breath and fatigue after 
beginning physical activity and that those symptoms would 
subside when he rested.  The note indicates that a physical 
examination performed at that time to assess the veteran's 
respiratory condition was unremarkable and refers to the 
results of the September 1993 testing.  The assessment stated 
in the note was "subjective" shortness of breath 
"exacerbated" with exercise.

After the claim was filed, VA afforded the veteran a number 
of medical examinations, the reports of which are in the 
claims file.  During these evaluations, the reports show, the 
veteran complained of shortness of breath accompanied by 
tightness in his chest and fatigue. 

A VA general medical examination was performed in March 1994.  
The report concerning the examination states a diagnostic 
impression of "[s]hortness of breath with no objective 
evidence of cardiopulmonary disease at this point."  In 
commentary, the examiner said that the most likely cause of 
the shortness of breath was that the veteran was overweight 
but pulmonary function tests would be conducted to rule out 
any restrictive airway disease.  In an addendum, the examiner 
reported that the pulmonary function tests (the reports 
concerning which were included with the examination report) 
were "entirely normal showing no evidence of obstructive or 
restrictive lung disease."

A chest x-ray performed by VA on the day after the date of 
the March 1994 VA general medical examination disclosed, the 
radiology report reflects, the presence of "[p]ostoperative 
changes in the right paravertebral lung with multiple opaque 
surgical vascular clips extending over a wide range 
demonstrated."

Testing for pulmonary functioning before and after use of a 
bonchodilator and for blood gasses was performed in March 
1994 several days after the date of the March 1994 VA general 
medical examination.  The report concerning this testing 
indicates that spirometry was normal, there was "no 
significant improvement" with use of the bronchodilator, 
lung volumes were normal, and "blood gasses on room air 
reveal[ed] hyoxemia for age."

A VA Persian Gulf War Registry examination was performed in 
April 1994.  The report concerning this examination indicates 
that the veteran's complaints were fatigue and shortness of 
breath.  The examination report cited the March 1994 chest x-
ray with its other data and findings.  The examination report 
indicates that all of the veteran's systems, including 
respiratory, were normal.  A single diagnosis was stated in 
the examination report, chronic fatigue.

A VA general medical examination was performed in November 
1994.  The examination report shows that the veteran said 
that at age six, he had a right-side thoracotomy to remove 
what turned out to be a ganglioneuroma after a routine chest 
x-ray revealed a shadow in his right chest and did not 
experience symptoms or any functional impairment after the 
procedure.  The examination report indicates that assessment 
of the veteran's respiratory system was made through physical 
examination, and states:  "[The cite of the thoracotomy] is 
well-healed and nontender.  The lungs are clear to percussion 
and auscultation.  The diaphragm moves equally and [amply].  
There are no indications of tumors in the neck, etc., and the 
mediastinum is not enlarged."  

A radiology report indicates that a chest x-ray performed in 
conjunction with the examination disclosed evidence of the 
previous right-side thoracotomy.  For the respiratory system, 
the examination report stated a diagnosis of "[p]ost-
operative history of thoracotomy, age six, for removal of 
asymptomatic ganglioneuroma and without residuals or 
functional impairment."  

The report of a VA examination of the joints that was 
provided to the veteran in August 1998 reflects that the 
examination included an evaluation of his respiratory system 
through physical examination.  The examination report states 
of the respiratory examination:  "[T]he chest has full 
respiratory excursion.  Lung sounds are clear to ascultation 
with quiet breathing.  However, when the veteran is asked to 
inspire fully and expire quickly, there are end expiratory 
wheezes throughout all lung fields."  

A chest x-ray was performed in conjunction with the 
examination.  The radiology report indicates that the lumgs, 
heart, mediastinum, diaphragm, and pulmonary vascularity were 
within normal limits, that there was no evidence of pleural 
effusion or pneumothorax, that surgical clips were seen 
overlying the chest, and that the visible bony thorax 
appeared to be unremarkable.  Pulmonary function testing was 
also performed in conjunction with the examination.  Among 
the diagnoses stated in the examination report is that 
concerning the veteran's respiratory system:  "DOE [dyspnea 
on exertion], with wheezing, [consistent with] airway 
disease, see pulmonary function tests."

Another VA general medical examination was performed in June 
2003, as the Board had instructed to be done when it remanded 
this and several of the veteran's other claims in January 
2002.  The examination report notes that the veteran reported 
that he began to have extreme shortness of breath, wheezing, 
difficulty breathing, and tightness in his chest in 1993 and 
that this condition worsened with physical activity and 
improved with rest.  The examination report indicates that 
physical examination to evaluate the veteran's respiratory 
health was performed, and states:  "The veteran's heart...rate 
and rhythm [were] regular.  Negative for murmurs or gallops.  
Chest wall was negative for deformity.  There were no heaves 
or thrills present.  Lungs were clear to auscultation 
bilaterally.  Negative for wheezing, rales, or rhonchi."  

A chest x-ray was performed in conjunction with the 
examination, and the radiology report states an impression of 
"[p]ost right thoracotomy, normal chest."  Pulmonary 
function testing also was performed in conjunction with the 
examination.  Among the diagnoses contained in the 
examination report, that concerning the veteran's respiratory 
system states:  "[s]ymptomatology of chronic intermittent 
shortness of breath of unknown etiology.  Chest x-ray and 
pulmonary function tests within normal limits."

Post-service VA outpatient treatment records obtained after 
the claim was filed contain findings concerning the veteran's 
respiratory condition.  An October 1994 record cites among 
the veteran's diagnoses right hilar fullness revealed by a 
chest x-ray and notes that it is of questionable etiology.  A 
May 1995 pulmonary clinic record also states the diagnosis of 
right hilar fullness signified by chest x-ray.


Analysis

The Board finds that this evidence warrants the granting of 
service connection for a respiratory condition as an 
undiagnosed illness attributable to the veteran's service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

Claims for disability benefits for undiagnosed illness 
incident to qualifying service in the Southwest Asia Theater 
of Operations are governed by special provisions of law.  

A "Persian Gulf War veteran" (i.e., one who served on 
active duty in the military, naval, or air service in the 
Southwest Asia theater of operations during the "Persian 
Gulf War") who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness (i.e., one 
that by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis) either 
for the first time during the Persian Gulf War service or to 
a degree of 10 percent or more not later than December 31, 
2006 is presumed entitled to service connection and 
compensation for that undiagnosed illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a). 

 "Chronic" disabilities include disabilities that have 
existed six months or more and disabilities that exhibit 
intermittent periods of improvement and worsening over a six-
month period."  Id.  

If these criteria are satisfied, then service connection will 
be granted for disability attributable to undiagnosed illness 
unless (i) there is affirmative evidence that the undiagnosed 
illness was not incurred during the Gulf War service, or (ii) 
there is affirmative evidence that the undiagnosed illness 
was caused by a supervening event or condition that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf war and the onset of the illness, or (iii) there 
is affirmative evidence that the undiagnosed illness is the 
result of the veteran's own misconduct, including the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(a).  

The criteria for service connection under these provisions 
are met in this case.  The veteran is a Gulf War veteran.  
Service department records confirm that he served on active 
duty in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  The lay and medical evidence of record 
indicates that he has a chronic respiratory condition marked 
by shortness of breath and related symptoms of respiratory 
illness.  

His account of his respiratory problems is supported by 
objective military and VA medical evaluation which, while not 
arriving at a clinical diagnosis for his respiratory 
symptoms, have concluded that he has chronic respiratory 
shortness of breath and dyspnea on exertion.  The evidence 
shows that the veteran's chronic respiratory problems have 
persisted for more than six months.  The Board finds from the 
evidence that the chronic respiratory problems have been 
disabling to a degree of at least 10 percent.

The governing statute and regulation cite certain types of 
signs and symptoms deemed particularly likely to point to 
undiagnosed illness when found in a Gulf War veteran, and one 
of these is "[s]igns or symptoms involving the upper or 
lower respiratory system."  38 U.S.C.A. § 1117(g)(8); 
38 C.F.R. § 3.317(b)(8).  With this guidance in mind, the 
Board finds that the medical evidence of record points to the 
likelihood that the veteran's chronic shortness of breath and 
related respiratory symptoms are attributable to an 
undiagnosed illness, that is, one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a). 

There is no affirmative evidence that the respiratory 
disability that has been identified by objective medical 
evaluation was not incident to the veteran's Persian Gulf War 
service, or was caused by a supervening event or condition 
that occurred between the veteran's most recent departure 
from active duty in the Southwest Asia theater of operations 
during the Persian Gulf war and the onset of the illness, or 
was the result of the veteran's own misconduct.  38 C.F.R. 
§ 3.317(a).  

Therefore, service connection will be granted for a 
respiratory disorder as due to undiagnosed illness.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
This appeal is subject to the Veterans Claims Assistance Act 
of 2000, legislation passed in November 2000 requiring VA to 
provide certain notice and assistance to claimants of VA 
benefits before deciding their claims.  The Board, when a 
claim is before it on appeal, considers whether any action is 
required under the VCAA and will the claim for completion of 
any such action.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  With respect to the instant claim, however, 
because it is granted, it has not been necessary for the 
Board to perform this review.


ORDER

Entitlement to service connection for a respiratory disorder 
as due to an undiagnosed illness is granted.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claims of entitlement to service connection for 
headaches, to include as due to undiagnosed illness, for pain 
of multiple joints, to include as due to undiagnosed illness, 
and for a low back disorder are remanded because notice and 
development action required by applicable law remains to be 
performed.  Under the VCAA, VA has a duty to give claimants 
certain notice concerning the evidence that is needed to 
substantiate their claims.  The notice furnished by VA must 
inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence 
that VA determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 
Vet. App. at 186-87.



The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The 
notice must request the claimant to provide to VA any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(g); 38 C.F.R. § 3.159(b)(1).  

In April 2002, the RO issued a VCAA notice letter to the 
veteran in connection with his claim that was only marginally 
compliant with the VCAA.  See Quartuccio.  The notice did not 
fully describe the kind of evidence that was needed to 
substantiate the claims.  

The April 2002 notice letter described only evidence needed 
to establish service connection under the general ground of 
entitlement, which is relevant to all three of the claims.  
See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) 
(when a veteran applies for service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3,317 but is found to have 
a disability attributable to a known clinical diagnosis, 
there must be further consideration of the claim under the 
general theory of entitlement to service connection).  

However, the April 2002 notice letter did not describe the 
evidence that was needed to substantiate the claims under 
section 1117, Title 38, United States Code and section 3.317, 
Title 38, Code of Federal Regulations, which are the 
provisions governing service connection for disability due to 
undiagnosed illness in "Persian Gulf War veterans," that 
is, veterans who served on active duty in the military, 
naval, or air service in the Southwest Asia theater of 
operations "during the "Persian Gulf War").  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The claims of entitlement to service connection for headaches 
and pain of multiple joints, respectively, are potentially 
subject to this law because they may concern an "undiagnosed 
illness," as is required for application of this law.  

Furthermore, while referring in general terms to the 
presumption in law that certain disabilities were incurred 
during service because manifested to a compensable degree 
within time periods after service prescribed by that law, the 
April 2002 notice letter did not apprise the veteran that his 
claim for service connection for joint and a low back 
disorders, respectively, were subject to this law and 
therefore would be strengthened by any evidence that he 
exhibited compensable arthritis within one year following his 
separation from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003).  Likewise, the April 2002 
notice letter did not clearly describe the respective 
responsibilities of VA and the veteran for obtaining evidence 
and did not ask the veteran to provide VA with all evidence 
relevant to the claims that he had in his possession at that 
time.

On remand of the claims, the RO must issue a notice to the 
veteran that complies fully with the requirements of the 
VCAA.

The claims are remanded also because new VA examinations must 
be performed before they are decided.  Under the VCAA, VA has 
a duty to secure a medical examination or opinion if such is 
necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

A VA examination that was performed in June 2003 pursuant to 
the instructions issued by the Board when it remanded these 
claims and that concerning the veteran's respiratory disorder 
in June 2003 included consideration of the claimed headache, 
joint, and low back disorders.  However, the Board finds that 
as it concerns the claimed headache, joints, and low back 
disorders, the examination report is inadequate for rating 
purposes.  

The examination report states the examiner's conclusion that 
a diagnosis of "sinus" headache is not supported by the 
medical findings and notes that the veteran's headache 
symptoms are "[n]on-verifiable."  However, the examination 
report fails to reconcile these findings with, or to address, 
a diagnosis of "migraine cephalgia" stated in the report of 
the VA general medical examination that was performed in 
November 1994.  

Nor does the examination report explain why diagnostic 
testing was not needed in order that the examiner might 
ascertain whether the veteran could be having migraine or 
another type of headache or one not attributable to a known 
clinical diagnosis.  The examination report fails to clarify 
whether the veteran has headaches that represent an 
undiagnosed illness incident to his Persian Gulf War service 
or a disorder to which a clinical diagnosis should be 
ascribed.  The Board notes that the legislation authorizing 
service connection for undiagnosed illness caused by Persian 
Gulf War service cites among certain types of signs and 
symptoms deemed particularly likely to point to undiagnosed 
illness in a Persian Gulf War veteran those having to do with 
"headache."  38 U.S.C.A. § 1117(g)(3); see 38 C.F.R. 
§ 3.317(b)(3).  

The examination report states the examiner's conclusion that 
the veteran exhibited "[m]ultiple joint arthragias of 
unknown etiology" and that his joint pain was "caus[ing] 
mild functional impairment."  At the same time, the examiner 
noted there that "[t]he veteran has no verifiable symptoms 
of throbbing joint pain [emphasis added]."  The examination 
report fails to clarify whether the veteran has observable 
signs and symptoms of joint pain and if so, whether the joint 
pain represents an undiagnosed illness incident to his 
Persian Gulf War service or a disorder to which a clinical 
diagnosis should be ascribed.  

The Board notes that the legislation authorizing service 
connection for undiagnosed illness caused by Persian Gulf War 
service cites among certain types of signs and symptoms 
deemed particularly likely to point to undiagnosed illness in 
a Persian Gulf War veteran those having to do with "joint 
pain."  38 U.S.C.A. § 1117(g)(5); see 38 C.F.R. 
§ 3.317(b)(5).  

The examination report, while containing findings suggesting 
that the veteran exhibited no symptoms of a low back 
disorder, including any presented on x-ray of the low back, 
did not state the examiner's opinion as to whether the 
veteran had a low back disorder or not.  

As the Board pointed out in remanding the claim concerning a 
low back disorder in January 2002, the report concerning the 
VA general examination performed in November 1994 states a 
diagnosis of "[m]ild chronic low back pain, i.e., strain, 
minimal."  Low back strain is a recognized disability under 
VA's Schedule for Rating Disabilities.  The June 2003 VA 
examination report should have addressed, and attempted to 
reconcile its findings with the November 1994 VA examination 
finding.  Furthermore, the June 2003 VA examination report 
failed to provide an opinion about whether there was a 
relationship between any low back disorder exhibited by the 
veteran and an incident of his service, even though his 
service medical records show that he received medical 
attention on more than one occasion for low back problems.

The Board notes that the June 2003 VA examination seems to 
have been performed by a physician's assistant, although co-
signed by an attending physician.  However, the complexities 
of the medical evidence and medical questions in this case 
require examination of the veteran by physicians with 
appropriate specializations.

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  The VCAA provides that the duty to obtain 
records applies when the claimant, after being requested to 
do so by VA, "adequately identifies [such records] to the 
Secretary and authorizes the Secretary to obtain" them.  
38 U.S.C.A. § 5103A(b).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims, including evidence that could 
entitle him to the presumption afforded 
by 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307 and 3.309 and evidence 
satisfying the ground of service 
connection afforded Persian Gulf War 
veterans by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317; should inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information; should ask him to submit to 
the RO all relevant evidence in his 
possession; and should apprise him  of 
the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A copy of the notice must be sent to the 
veteran's representative.


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back, joints, and 
headaches since January 1994.  Then, the 
VBA AMC should make efforts to secure, or 
to assist the veteran in securing in the 
case of private medical records, all such 
records identified by the veteran that 
are not already on file.

As well, the VBA AMC should make efforts 
to secure, or to assist the veteran in 
securing in the case of private records, 
all records identified by the veteran in 
response to the notice requested in 
Paragraph 2, above.

The VBA AMC should document in the claims 
file the action that it took to obtain 
this evidence and should provide 
appropriate notice to the veteran and his 
representative concerning records that 
could not be obtained.

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  Thereafter, the VBA AMC should 
schedule the veteran for the VA 
examinations described below.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The examiners must review all 
documentation in the claims file 
pertinent to the service-connected 
disabilities, to include any new medical 
records, employment records, or other 
evidence obtained as a result of the 
directives in this Remand.  

All diagnostic studies and tests thought 
necessary by an examiner should be 
performed.

(A)  Neurological examination
This must be performed by a neurologist.

In the examination report, the examiner 
should provide an opinion as to whether 
the headaches that have been reported by 
the veteran are attributable to a known 
clinical diagnosis and, if the opinion is 
in the affirmative, state the diagnosis 
and provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent likelihood) that 
the diagnosed disorder is etiologically 
related to the veteran's service, to 
include service during the Persian Gulf 
War.  The opinion must address the 
diagnosis of "migraine cephalgia" 
contained in the November 1994 VA 
examination report.  

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's headaches 
are not attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion in the examination report as to 
(i) whether there are verifiable signs 
and symptoms of a chronic disability (to 
include one lasting 6 months or more or 
one exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with headaches, (ii) 
the earliest date those signs and 
symptoms of disability first became 
manifest, and (iii) whether it appears 
that the undiagnosed illness was not 
incurred during or as a result of his 
Persian Gulf War service.

(B)  Orthopedic examination

This must be performed by an orthopedic 
surgeon or other appropriate medical 
specialist.

(1)  In the examination report, the 
examiner should provide an opinion as to 
whether the pain in multiple joints that 
has been reported by the veteran is 
attributable to a known clinical 
diagnosis and, if the opinion is in the 
affirmative, state the diagnosis and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent likelihood) that the 
diagnosed disorder is etiologically 
related to the veteran's service, to 
include service during the Persian Gulf 
War and an opinion as to whether the 
veteran manifested arthritis of any joint 
at any time within the one-year period 
following his separation from service in 
January 1994.

If the examiner concludes that by 
history, physical examination, and 
laboratory tests, the veteran's pain in 
multiple joints is not attributable to a 
known clinical diagnosis, the examiner 
should provide an opinion in the 
examination report as to (i) whether 
there are verifiable signs and symptoms 
of a chronic disability (to include one 
lasting 6 months or more or one 
exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period) associated with the pain in 
multiple joints, (ii) the earliest date 
those signs and symptoms of disability 
first became manifest, and (iii) whether 
it appears that the undiagnosed illness 
was not incurred during or as a result of 
his Persian Gulf War service.

(2)  In the examination report, the 
examiner should 
(i) state whether the veteran has a low 
back disorder apart from any manifested 
by complaints of pain in multiple joints 
of the body, and if so, provide a 
diagnosis or diagnoses for this disorder, 
and (ii) provide an opinion as to whether 
his low back disorder is etiologically 
related to his service, to include his 
service in the Persian Gulf War, and 
(iii) provide an opinion as to whether 
the veteran manifested arthritis of the 
lower spine at any time within the one-
year period following his separation from 
service in January 1994.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
headaches, to include as due to an 
undiagnosed illness, for pain of multiple 
joints, to include as due to an 
undiagnosed illness, and for a low back 
disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in their denials.  
38 C.F.R. § 3.655 (2003).

	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



